the president pronounced the following opinion of the Court.
The Court is of opinion that Lewis Littlepage, in the special .verdict mentioned, was seised in fee of the land conveyed in and by the deed of trust therein contained, from and after the time of the execution thereof \ subject, nevertheless, to the' reservations and exceptions therein contained, in favour of Betty Littlepage, the grantor; and Lewis Holladay, her then intended husband ; and that, upon the said Lewis Littlepage’s attaining his age of twenty-one years, he was also entitled to the possession of a part thereof; but that the said estate was subject to be defeated, in favour of the female appellant, by the said Lewis Liltlepage’s dying under the age of twenty-one years, and without a child, or children, which not being the case, as he is found to have attained the said age, the Court is further of opinion, that no right accrued to. the appellants under the deed aforesaid; and that the judgment of the district Court is correct, and should be affirmed; but this decision is not to affect any right *513which the said appellants, or either of them, may have to the land in controversy, in case they can show themselves entitled thereto as heir, or devisee, of the said Lewis Littlepage ,• which are facts not sufficiently appearing in this case, in which the appellants profess to claim only under the limitations of the deed aforesaid.